21-30071-hcm Doc#45 Filed 05/03/21 Entered 05/03/21 16:01:19 Main Document Pg 1 of 9




                           UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

    IN RE:                                         §
                                                   §              CASE NO 21-30071
    THE GATEWAY VENTURES, LLC,                     §
                                                   §
                                                   §
             Debtor.                               §

           MOTION OF DEBTOR (I) TO EXTEND TIME FOR REMOVAL OF
           CIVIL ACTIONS UNDER RULE 9027 AND (II) FOR RELATED RELIEF


   THIS PLEADING REQUESTS RELIEF THAT MAY BE ADVERSE TO YOUR
   INTERESTS.

   IF NO TIMELY RESPONSE IS FILED WITHIN TWENTY ONE (21) DAYS FROM THE
   DATE OF SERVICE, THE RELIEF REQUESTED HEREIN MAY BE GRANTED
   WITHOUT A HEARING BEING HELD.

   A TIMELY FILED RESPONSE IS NECESSARY FOR A HEARING TO BE HELD.


   TO THE HONORABLE H. CHRISTOPHER MOTT, U.S. BANKRUPTCY JUDGE:

           The Gateway Ventures, LLC debtor in possession (“TGV” or “Debtor”) file this Motion

   of Debtor (I) to Extend Time for Removal of Civil Actions under Rule 9027 and (II) for Related

   Relief (the “Motion”), and in support thereof would show the Court the following.

                                         INTRODUCTION

           1.     By this Motion, TGV requests entry of an order extending the periods of time

   under Fed. R. Bankr. P. 9027 for the removal of claims and causes of action through August 1,

   2021.

                                  JURISDICTION AND VENUE

           2.     This Court has jurisdiction over this Motion pursuant to Sections 105, 363, and

   1101 et seq. of the United States Bankruptcy Code, Title 11 of the U.S. Code, 11 U.S.C. §101 et

   MOTION OF DEBTOR (I) TO EXTEND TIME FOR REMOVAL OF CIVIL ACTIONS UNDER RULE 9027 AND (II)
   FOR RELATED RELIEF — Page 1                                                 1943946.DOCX [1]
21-30071-hcm Doc#45 Filed 05/03/21 Entered 05/03/21 16:01:19 Main Document Pg 2 of 9




   seq. (the “Code” or “Bankruptcy Code”), and Rule 9027 of the Federal Rules of Bankruptcy

   Procedure (the “Rules” or the “Bankruptcy Rules” or individually a “Rule” or a “Bankruptcy

   Rule”), and 28 U.S.C. §§157 and 1334.

          3.      This matter constitutes a core proceeding under 28 U.S.C. §157(b).

          4.      Venue is proper under 28 U.S.C. §§1408 and 1409.

          5.      The Court has constitutional authority to decide this Motion under Stern v.

   Marshall, 564 U.S. 462 (2011) and its progeny.

                                    FACTUAL BACKGROUND

   The identify and background of the Debtor and Debtor in Possession.

          6.      TGV owns and is the developer of a tract of real property of approximately 19

   acres in El Paso, El Paso County, Texas commonly referred to as 6767 W. Gateway Blvd. El

   Paso, TX 79925 and 1122 Airway Blvd (the “Development”).

   The Commencement of the Bankruptcy Cases.

          7.      On February 5, 2021 (the “Petition Date”), TGV commenced the above-caption

   case by filing a voluntary petition under Chapter 11 of the Code.

          8.      TGV is in possession of its assets and is proceeding in this case as a debtor-in-

   possession.

          9.      No trustee or committee is appointed.

   Debtor’s Pre-Petition Litigation.

          10.     On or about March 10, 2020, Westar Investors Group, LLC (“Westar”)

   commenced an action against TGV and other parties which is styled and captioned as Case No.

   2020DCV0914; Westar Investors Group, LLC, et al vs. The Gateway Ventures, LLC, et al.,

   pending in the County Court at Law No. 6 of El Paso County, Texas (the “Westar Litigation”).

          11.     The Westar Litigation remained pending as of the Petition Date.

   MOTION OF DEBTOR (I) TO EXTEND TIME FOR REMOVAL OF CIVIL ACTIONS UNDER RULE 9027 AND (II)
   FOR RELATED RELIEF — Page 2                                                 1943946.DOCX [1]
21-30071-hcm Doc#45 Filed 05/03/21 Entered 05/03/21 16:01:19 Main Document Pg 3 of 9




           12.    On or about September 16, 2020, in connection with the Westar Litigation,

   Westar recorded a lis pendens against the Development.

           13.    The Westsar Litigation if not otherwise resolved likely would be removed to this

   bankruptcy case as part of a Chapter 11 plan and would be decided after confirmation in order to

   determine the ultimate waterfall under such plan.

           14.    TGV does not believe that any other litigation was pending against TGV as of the

   Petition Date, but in an abundance of caution relief is sought herein as to any prepetition

   litigation.

                                        RELIEF REQUESTED

           15.    TGV respectfully requests entry of an order extending for ninety (90) days the

   deadline to remove the Westar Litigation and any other litigation that applies under Fed. R.

   Bankr. P. 9027(a).

                                          BASIS OF RELIEF

           16.    Bankruptcy Rule 9027 and 28 U.S.C. § 1452 govern the removal of pending civil

   actions. Specifically, § 1452(a) provides:

           A party may remove any claim or cause of action in a civil action other than a proceeding
           before the United States Tax Court or a civil action by a governmental unit to enforce
           such governmental unit’s police or regulatory power, to the district court for the district
           where such civil action is pending, if such district court has jurisdiction of such claim or
           cause of action under section 1334 of this title.

           28 U.S.C. § 1452(a).

           17.    Bankruptcy Rule 9027(a)(2) further provides, in pertinent part:

           If the claim or cause of action in a civil action is pending when a case under the
           [Bankruptcy] Code is commenced, a notice of removal may be filed only within the
           longest of (A) 90 days after the order for relief in the case under the [Bankruptcy] Code,
           (B) 30 days after entry of an order terminating a stay, if the claim or cause of action in a
           civil action has been stayed under § 362 of the [Bankruptcy] Code, or (C) 30 days after a
           trustee qualifies in a chapter 11 reorganization case but not later than 180 days after the
           order for relief.

   MOTION OF DEBTOR (I) TO EXTEND TIME FOR REMOVAL OF CIVIL ACTIONS UNDER RULE 9027 AND (II)
   FOR RELATED RELIEF — Page 3                                                 1943946.DOCX [1]
21-30071-hcm Doc#45 Filed 05/03/21 Entered 05/03/21 16:01:19 Main Document Pg 4 of 9




   Fed. R. Bankr. P. 9027(a)(2).

          18.     Bankruptcy Rule 9006(b) provides that the Court may extend the period within

   which the Debtors may remove actions provided by Bankruptcy Rule 9027, without notice, upon

   a showing for cause:

          [W]hen an act is required or allowed to be done at or within a specified period by these
          rules or by a notice given thereunder or by order of court, the court for cause shown may
          at any time in its discretion . . . with or without motion or notice order the period enlarged
          if the request therefor is made before the expiration of the period originally prescribed or
          as extended by a previous order . . .

   Fed. R. Bankr. P. 9006(b)(1).

          19.     It is well settled that the Court is authorized to extend, for cause, the removal

   period provided under 28 U.S.C. § 1452 and Bankruptcy Rule 9027. See In re World Fin. Servs.

   Ctr., Inc., 81 B.R. 33, 39 (Bankr. S.D. Cal. 1987) (providing that the United States Supreme

   Court intended to give bankruptcy judges the power to enlarge the filing periods under

   Bankruptcy Rule 9027(a) pursuant to Bankruptcy Rule 9006(b)).

          20.     Cause exists to extend the Removal Deadline in this Chapter 11 case from the

   current deadline of May 3, 2021, to and including August 1, 2021.

          21.     An extension of the Removal Deadline will afford the Debtors an opportunity to

   make more fully informed decisions concerning the removal of any Civil Action, and will assure

   that the Debtor and thee estate of the Debtor do not forfeit the valuable rights afforded to the

   Debtor under 28 U.S.C. § 1452. Therefore, it is the belief of the Debtor that it is prudent to seek

   an extension of the time prescribed under Bankruptcy Rule 9027(a) for filing notices of removal

   from the current deadline of May 3, 2021, to and including August 1, 2021. Furthermore, an

   extension would not prejudice the rights of the adversaries of the Debtors in the Civil Actions

   because any party to an action that is removed may seek to have the action remanded to state

   court pursuant to 28 U.S.C. § 1452(b).

   MOTION OF DEBTOR (I) TO EXTEND TIME FOR REMOVAL OF CIVIL ACTIONS UNDER RULE 9027 AND (II)
   FOR RELATED RELIEF — Page 4                                                 1943946.DOCX [1]
21-30071-hcm Doc#45 Filed 05/03/21 Entered 05/03/21 16:01:19 Main Document Pg 5 of 9




          22.     Retaining the ability to remove litigation also shall preserve the ability to

   determine the waterfall under a confirmed Chapter 11 plan.

          23.     The Debtors further request that the order approving this Motion be without

   prejudice to (i) any position the Debtor may take regarding whether Code § 362 applies to stay

   any given Civil Action pending against the Debtor and (ii) the right of the Debtor to seek further

   extensions of the Removal Deadline.

                                    RESERVATION OF RIGHTS

          24.     Debtor reserve the right to amend, supplement, and/or withdraw this Motion prior

   any interim hearing or final hearing.

                                   CONCLUSION AND PRAYER

          WHEREFORE, The Gateway Ventures, LLC, debtor and debtor-in-possession

   respectfully requests entry of an order extending the deadlines to remove Westar Litigation and

   any other pending prepetition litigation for ninety (90) additional days through and including

   August 1, 2021. Movant respectfully requests such other and further relief to movant is entitled

   at law or in equity.



                                    {continued on following sheet}




   MOTION OF DEBTOR (I) TO EXTEND TIME FOR REMOVAL OF CIVIL ACTIONS UNDER RULE 9027 AND (II)
   FOR RELATED RELIEF — Page 5                                                 1943946.DOCX [1]
21-30071-hcm Doc#45 Filed 05/03/21 Entered 05/03/21 16:01:19 Main Document Pg 6 of 9




   Dated: May 3, 2021                       Respectfully submitted:

                                            WEYCER, KAPLAN, PULASKI & ZUBER, P.C.

                                            By:       /s/ Jeff Carruth
                                                  JEFF CARRUTH (TX SBN:. 24001846)
                                                  3030 Matlock Rd., Suite 201
                                                  Arlington, Texas 76105
                                                  Telephone: (713) 341-1158
                                                  Fax: (866) 666-5322
                                                  E-mail: jcarruth@wkpz.com

                                            ATTORNEYS FOR
                                            THE GATEWAY VENTURES, LLC,
                                            DEBTOR AND DEBTOR IN POSSESSION

                                    CERTIFICATE OF SERVICE
   The undersigned hereby certifies that a true and correct copy of the foregoing was served on May
   3, 2021 (1) by electronic notice to all ECF users who have appeared in this case to date, and/or as
   set forth below and (2) by regular mail to all parties appearing in the attached address list (i.e.
   mailing matrix) obtained from the Court’s PACER facility. A copy of the service lists was not
   served with the regular mail service set but is available by contacting the undersigned.

   ANY PARTY REQUESTING A FULL SIZED COPY OF THIS PLEADING OR COPIES
   OF ANY EXHIBITS SHOULD CONTACT THE UNDERSIGNED.

                                                        /s/ Jeff Carruth
                                                  JEFF CARRUTH




   MOTION OF DEBTOR (I) TO EXTEND TIME FOR REMOVAL OF CIVIL ACTIONS UNDER RULE 9027 AND (II)
   FOR RELATED RELIEF — Page 6                                                 1943946.DOCX [1]
21-30071-hcm Doc#45 Filed 05/03/21 Entered 05/03/21 16:01:19 Main Document Pg 7 of 9




   21-30071-hcm Notice will be electronically mailed to:

   Jeff Carruth on behalf of Debtor The Gateway Ventures, LLC
   jcarruth@wkpz.com, jcarruth@aol.com;ATTY_CARRUTH@trustesolutions.com

   Harrel L. Davis, III on behalf of Creditor Suresh Kumar
   hdavis@eplawyers.com, vrust@eplawyers.com;vpena@eplawyers.com

   James Michael Feuille on behalf of Creditor Ashish Nayyar
   jfeu@scotthulse.com, tmar@scotthulse.com

   James Michael Feuille on behalf of Creditor Deepesh Shrestha
   jfeu@scotthulse.com, tmar@scotthulse.com

   James Michael Feuille on behalf of Creditor Rahim Noorani
   jfeu@scotthulse.com, tmar@scotthulse.com

   James Michael Feuille on behalf of Creditor Umesh Shrestha
   jfeu@scotthulse.com, tmar@scotthulse.com

   Ryan Little on behalf of Interested Party Union Gateway, LLC
   little@mgmsg.com, tsilva@mgmsg.com

   Clyde A. Pine, Jr. on behalf of Creditor HD Lending, LLC
   pine@mgmsg.com, clyde.pine@gmail.com

   Donald P. Stecker on behalf of Creditor City Of El Paso
   don.stecker@lgbs.com

   United States Trustee - EP12
   USTPRegion07.SN.ECF@usdoj.gov

   Eric Charles Wood on behalf of Creditor Westar Investors Group, LLC
   eric@brownfoxlaw.com, melissa@brownfoxlaw.com

   Eric Charles Wood on behalf of Creditor Saleem Makani
   eric@brownfoxlaw.com, melissa@brownfoxlaw.com

   Eric Charles Wood on behalf of Creditor Suhail Bawa
   eric@brownfoxlaw.com, melissa@brownfoxlaw.com




   Page 1   1943946.DOCX[2]
21-30071-hcm Doc#45 Filed 05/03/21 Entered 05/03/21 16:01:19 Main Document Pg 8 of 9




   Page 1   1943946.DOCX[3]
21-30071-hcm Doc#45 Filed 05/03/21 Entered 05/03/21 16:01:19 Main Document Pg 9 of 9




                         UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

    IN RE:                                      §
                                                §             CASE NO 21-30071
    THE GATEWAY VENTURES, LLC,                  §
                                                §
                                                §
             Debtor.                            §

         ORDER GRANTING MOTION OF DEBTOR (I) TO EXTEND TIME FOR
         REMOVAL OF CIVIL ACTIONS UNDER RULE 9027 AND (II) FOR
         RELATED RELIEF (RE: DOCKET NO. 45)


          On this day, came on for consideration the Motion of Debtor (I) To Extend Time for
   Removal of Civil Actions Under Rule 9027 and (II) For Related Relief (Docket No. 45) (the
   “Motion”) filed herein on May 3, 2021 by The Gateway Ventures, LLC, debtor and debtor-in-
   possession ("TGV" or the "Debtor").

            IT IS THEREFORE ORDERED THAT: the deadline under Bankruptcy Rule 9027 for
   TGV to remove to this Court and this case the Westar Litigation and any other pre-petition
   litigation is hereby extended through and until August 1, 2021.
                                                 ####




   ORDER GRANTING MOTION OF DEBTOR (I) TO EXTEND TIME FOR REMOVAL OF CIVIL ACTIONS UNDER
   RULE 9027 AND (II) FOR RELATED RELIEF — Page 1
